        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 1 of 92




Christopher J. King
WSB 7-4532
PO Box 552
Worland, WY 82401
(307) 347-9801
chris@wyoattorney.com


                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING


BONNIE SMITH,                                 21-cv-00092

Plaintiff,
-v-

BUFFALO BILL MEMORIAL
ASSOCIATION, KELLY JENSEN,
PETER SEIBERT, REBECCA WEST,
COREY ANCO, NATHAN HORTON and
MELISSA HILL,

Defendants.
                         RESPONSE TO MOTION TO DISMISS



       COMES NOW, the Plaintiff herein, Bonnie Smith, by and through her attorney,
Christopher J. King and hereby files her Response to Motion to Dismiss as follows:
1.     On the 8th day of July, 2021 the Defendants filed a Motion to Dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(6).
2.     In determining whether a complaint fails to state a claim for relief under Rule
12(b)(6), the Court is to accept as true all well-pleaded factual allegations and construe
them in the light most favorable to the Plaintiff. Alvarado v. KOB-TV, LLC, 493 F.3d
1210, 1215 (10th Cir. 2007).
3.     The Defendants have set forth the following in their brief on page 4 of 23:




                                      Page 1 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 2 of 92




       The standard to survive a motion to dismiss in federal court is well known:
       a complaint must contain sufficient factual allegations to state a claim that
       is plausible on its face.   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
       (2007).    “While the 12(b)(6) standard does not require that Plaintiff
       establish a prima facie case in her complaint, the elements of each alleged
       cause of action help to determine whether Plaintiff has set forth a plausible
       claim.” Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).
       A claim if facially plausible when the allegations support a reasonable
       inference that the defendant is liable. Mayfield v. Bathards, 826 F.3d 1252,
       1255 (10th Cir. 2016).        This standard requires “more than a sheer
       possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556
       U.S. 662, 678 (2009). A complaint that offers nothing more than “labels
       and conclusions” or a “formulaic recitation of the elements of a cause of
       action will not do.” Id. “Nor does a complaint suffice if it tenders ‘naked
       assertions’ devoid of ‘further factual enhancement.” Id.


       This analysis by the Defendants as to the requirements this Court must weigh
when resolving a Motion to Dismiss pursuant to Rule 12(b)(6) is spot on and does not
require the Plaintiff to assert additional analysis simply citing other cases.
4.     For purposes of this response and contrary to the conclusory statements of Counsel
for the Defendant that somehow the pleadings do not demonstrate a claim upon which
relief may be granted the following allegations all must be considered true and every
allegation must be construed in the light most favorable to the Plaintiff (the numbers set
forth below correspond with the numbered paragraphs in the Complaint):
       13.    That the Plaintiff began working for the BBMA approximately May 11,
2010 and continued to work for the Defendant until March 28th, 2019.
       14.    Plaintiff is a member of a protected group-female.


                                        Page 2 of 24
         Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 3 of 92




       15.     The Defendant employs approximately 80 people of which approximately
half are or were female at the time the Plaintiff was terminated.
       16.     That the Plaintiff held several positions of employment during her tenure
with the Defendant. At the time of discharge, she was a Curatorial Assistant working in
the Draper Department. This position began at an hourly rate of $12.50 an hour and the
Plaintiff had an annual salary of $41,000.00 at the time of termination.
       17.     That Charles Preston PhD was the direct supervisor of the Plaintiff until
December 31st, 2018 upon his retirement. During the last part of the year of 2018 there
was a change over at the BBMA wherein a new CEO by the name of Peter Siebert was
hired and Rebecca West was named an advocate whose responsibilities were time clock
approvals. The Plaintiff and others at the BBMA were all told she was not a supervisor
and Rebecca West confirmed she was not a supervisor.
       18.     That the BBMA terminated the Plaintiffs’ employment upon allegations
made by Rebecca West, Corey Anco, Nathan Horton, Kelly Jensen and Melissa Hill and
for the claimed reasons set forth in Exhibit 1 hereto.        It stated that there was an
attachment to the Disciplinary Action Form but that was not attached at the time and to
date it is not known what document the Defendant is referencing.
       19.     At the time of the Plaintiff’s termination Rebecca West was represented as
an interim supervisor, however, this was the first, and only time it was relayed.
       20.     Rebecca West was currently the curator of the Plains Indian Museum and
she would attend meetings as a representative of the curatorial department. She is not the
Executive Director.
       21.     The individual who terminated the Plaintiff’s employment was Rebecca
West a temporary acting supervisor who had a known and stated vendetta against the
Plaintiff.
       22.     That it is not believed that the new CEO knew of the personal vendetta
against the Plaintiff at the time.


                                       Page 3 of 24
         Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 4 of 92




       23.     That the reasons given to the Plaintiff’s termination were a complete
fabrication. The Plaintiff instead upon information and belief was terminated for the
following reasons:
               a.     The Plaintiff informed that violations had occurred related to the
handling of artifacts in the Defendant’s possession. This included the Plaintiff notifying
the proper federal agencies related to the incorrect handling of artifacts. Once it was
found out that the Plaintiff had done what she was supposed to do this became a
retaliatory firing.
               b.     The Defendant has a history of both age and gender discrimination.
The Plaintiff while employed experienced both, which shall more fully set forth herein.
               c.     Personal vendetta from the interim supervisor (Rebecca West) of the
Plaintiff which was not disclosed to the newly hired CEO.
       24.     That the Plaintiff has appended hereto the Employee Handbook as Exhibit
3. The Employee Handbook outlines both expectations and procedures and policies. It is
believed this is the document referenced by the Defendant’s termination notice.
       25.     That the Plaintiff has been in complete compliance with the Employee
Handbook at all times.
       26.     That during her employment a male-employee with less experience
(actually no experience) was hired and promoted above the Plaintiff.
       27.     That it was obvious that the male employee had no experience and did not
do his job correctly. When this was discussed the Plaintiff was retaliated against. This
was due to the Plaintiff being a female.
       28.     Plaintiff has never had poor performance reviews.
       29.     Plaintiff has very little interaction with volunteers as such the reason given
for termination of a complaint being made by a volunteer was shocking to the Plaintiff.
The Plaintiff spoke to the few individuals she does have contact with, and it was learned
that there was no complaint made by a volunteer.


                                        Page 4 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 5 of 92




       30.    Plaintiff does not have a lot of interaction with other employees and the
allegation of the Plaintiff spending an exorbitant amount of time while on the clock
chatting/gossiping was also shocking to the Plaintiff. The Plaintiff investigated this and
also found out this was not reported.
       31.    The Plaintiff has always stayed in her area of work and has performed her
work tremendously throughout her employment at BBMA. The allegation that she had
“contempt” and was not staying in her “lane” of work was inexplicable. This was further
investigated by the Plaintiff and found that the entire allegation came from the interim
supervisor (Rebecca West and the other individuals individually named herein) who do
not like the Plaintiff and who made up the allegation to terminate her.
       32.    Corey Anco was a younger inexperienced male employee who had never
held a position until he was hired by BBMA. Corey Anco’s grief with the Plaintiff stems
from the following:
              a.      Reports were Made about complete ineptitude and lack of care in his
work product.
              b.      Reports were made about his mishandling of artifacts and damaging
sampling techniques which had to be reported to the appropriate federal agencies.
              c.      Reports were made about Corey Anco meeting with a looter at the
Marquette Mammoth Site. When this was discovered it subjected BBMA to possible
federal charges.
              d.      After Corey Anco met with the looter at the Marquette Site he
showed pictures to the Plaintiff of various artifacts. The Plaintiff reported this to Kierson
Crume the Archeologist for the BLM at the Cody Office.
       33.    Melissa Hill is in charge of the Raptor Program. It was previously believed
that Melissa Hill had a good reputation. However, it was learned that once she found an
opportunity to try and terminate the Plaintiff, she engaged in conspiring with the other
named individuals herein to make false allegation against the Plaintiff to have her fired.


                                        Page 5 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 6 of 92




       34.     Nathan Horton was a Co-Worker of the Plaintiff.           The Plaintiff had
previously told Check Preston, PhD and Terry Harley, Director of Human Resources
about being uncomfortable around Nathan Horton because he was aggressive, hostile and
made a hostile work environment. This was all reported and then it was learned that
because of these allegations Nathan Horton conspired with the other named individuals to
make false allegations against the Plaintiff.
       35.     The Plaintiff has never done or taken any action outside her job description.
Rebecca West again made up allegations that were not accurate to state that the Plaintiff
was not acting in a professional manner.
       36.     The Plaintiff has numorous letters of commendation and was never
disciplined until Rebecca West became the interim supervisor.
       37.     The Plaintiff’s concerns have been brought to the supervisors in the chain
of command. Each and every supervisor up to the Director of BBMA has by their actions
or inactions approved or ratified the termination of the Plaintiff.
       38.     Plaintiff was passed over for advancement due to her age / gender.
       39.     BBMA hired a younger male who had no experience and put him in a
position that he was not qualified for.
       40.     This was done because the Plaintiff was a female and not as young.
       41.     That the job performance of the younger male was very substandard and
included the destruction of federally owned material due to inappropriate sampling and
not following policy or protocol.
       42.     That when it was reported by the Plaintiff to the proper federal agencies and
within the BBMA the Plaintiff was retaliated against and terminated.
       43.     The actions of BBMA and the Supervisors constituted a hostile work
environment.
       44.     That the conduct was sufficiently severe that a reasonable person in
Plaintiff’s position would have found the work environment to be hostile.


                                          Page 6 of 24
         Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 7 of 92




       45.      That the Plaintiff’s termination letter references not “staying in her lane”
and acting professional. Both of these allegation are related to the Plaintiff’s actions in
making a proper report.
       46.      That the allegations set forth in paragraphs 33-40 above were reported. The
conduct of an inexperienced younger male who had allowed destructive sampling on
federally owned property was brought to the attention of the Plaintiff’s supervisors.
       47.      That the Employee Handbook outlines both expectations and procedures
and policies.     The Plaintiff has been inn complete compliance with the Employee
Handbook at all times.
       48.      That the Plaintiff was terminated from her employment related to this
retaliation.
       49.      The actions of Management of BBMA in retaliating against the Plaintiff
and in causing termination from employment for engaging in protected activities were
conducted knowing that they violated federal law governing retaliation.
       50.      That BBMA has in the past faced legal action for retaliating against
Plaintiffs in similar circumstances in eluding for retaliating related to sex discrimination,
sexual harassment, age discrimination, reporting missing artifacts, theft and for reporting
proper reporting.
       51.      That BBMA has used an employee handbook and additional documents to
create an implied employment contract with the Plaintiff.            Exhibit 3 (Employee
Handbook) and Exhibit 4 (Supervisor’s Handbook).
       52.      That BBMA in setting forth the reasons for termination identified violations
of policy.
       53.      That BBMA through both the use of employment documents, handbooks,
and other documents and through the use of identifying violations related to the
termination has taken this matter outside of “at will” employment and created an
employment contract and have violated their own policies and procedures.


                                        Page 7 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 8 of 92




       56.    That upon termination from BBMA it was learned that the Plaintiff’s
character and work were being discussed in a negative way to the other organizations.
       57.    That the Plaintiff was engaged to give discussions and further speak about
research she has done.
       58.    That the Plaintiff learned that Rebecca West and/or other individuals at
BBMA had discussed her termination.
       59.    BBMA along with the individuals identified herein took the Plaintiff’s
photos without her knowledge or permission and posted them publicly around the
museum with warnings that the Plaintiff has been banned from the BBMA property.
5.     The argument that has been set forth by the Defendants in this matter for their
Motion to Dismiss is basically they want this Court to believe that the majority of the
allegations set forth above are not specific enough to state a claim and thus warrant
dismissal. They rely on the case of Khalik v. United Air Lines, 671 F.3d 1188 (2012) or
the cases discussed in Khalik for a majority of their argument. Unfortunately, as is often
the case when case law is cited to the Defendants have failed to actually discuss the case
and instead have picked specific citations from Khalik to support their position when the
actual case does not.
6.     In Khalik there is an expanded discussion as to whether or not the Twombly case
created a heightened standard of pleading. The Court set forth as follows:


       We review a district court's dismissal under Federal Rule of Civil Procedure
       12(b)(6) de novo. Teigen v. Renfrow, 511 F.3d 1072, 1078 (10th Cir.2007).
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain "a
       short and plain statement of the claim showing that the pleader is entitled to
       relief." Recently, the Supreme Court clarified this pleading standard in Bell
       Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929
       (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d
       868 (2009): to withstand a Rule 12(b)(6) motion to dismiss, a complaint
       must contain enough allegations of fact, taken as true, "to state a claim to
       relief that is plausible on its face." Twombly, 550 U.S. at 570, 127 S.Ct.


                                       Page 8 of 24
 Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 9 of 92




1955. A plaintiff must "nudge [his] claims across the line from conceivable
to plausible" in order to survive a motion to dismiss. Id.

The Court explained two principles underlying the new standard: (1) when
legal conclusions are involved in the complaint "the tenet that a court must
accept as true all of the allegations contained in a complaint is inapplicable
to [those] conclusions," Iqbal, 129 S.Ct. at 1949, and (2) "only a complaint
that states a plausible claim for relief survives a motion to dismiss,"

id. at 1950. Thus, mere "labels and conclusions" and "a formulaic recitation
of the elements of a cause of action" will not suffice. Twombly, 550 U.S. at
555, 127 S.Ct. 1955. Accordingly, in examining a complaint under Rule
12(b)(6), we will disregard conclusory statements and look only to whether
the remaining, factual allegations plausibly suggest the defendant is liable.

There is disagreement as to whether this new standard requires minimal
change or whether it in fact requires a significantly heightened fact-
pleading standard.2 Compare In re Travel Agent Comm'n Antitrust
Litig., 583 F.3d 896, 911 (6th Cir. 2009) (construing Twombly as requiring a
plaintiff to plead enough specific facts "to raise a reasonable expectation
that discovery will reveal evidence"), with id. at 912 (Merritt, J., dissenting)
(stating that the majority has "seriously misapplied the new standard by
requiring not simple `plausibility,' but by requiring the plaintiff to present at
the pleading stage a strong probability of winning the case"), and Tamayo v.
Blagojevich, 526 F.3d 1074, 1083 (7th Cir. 2008) (stating that Twombly "did
not . . . supplant the basic notice-pleading standard"). We noted in Gee v.
Pacheco, 627 F.3d 1178, 1185 (10th Cir.2010), that "the plausibility
standard has been criticized by some as placing an improper burden on
plaintiffs," where a chief criticism "is that plaintiffs will need discovery
before they can satisfy plausibility requirements when there is asymmetry
of information, with the defendants having all the evidence."

We recently stated this new standard is a "refined standard." Kansas Penn
Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir.2011). In applying
this new, refined standard, we have held that plausibility refers "to the
scope of the allegations in a complaint: if they are so general that they
encompass a wide swath of conduct, much of it innocent, then the plaintiffs
`have not nudged their claims across the line from conceivable to
plausible.'" Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.2008)
(quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955). Further, we have noted


                                 Page 9 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 10 of 92




       that "[t]he nature and specificity of the allegations required to state a
       plausible claim will vary based on context." Kansas Penn, 656 F.3d at
       1215; see also Iqbal, 129 S.Ct. at 1950 ("Determining whether a complaint
       states a plausible claim for relief will . . . be a context-specific task that
       requires the reviewing court to draw on its judicial experience and common
       sense."). Thus, we have concluded the Twombly/Iqbal standard is "a middle
       ground between heightened fact pleading, which is expressly rejected, and
       allowing complaints that are no more than labels and conclusions or a
       formulaic recitation of the elements of a cause of action, which the Court
       stated will not do." Robbins, 519 F.3d at 1247 (internal quotation marks and
       citations omitted).

Id. At 1191 - 1192

7.     In other words, what the Defendant is attempting to do is exactly what was
rejected. They are attempting to basically make the Plaintiff prove that she has a high
likelihood of winning a case which has expressly been rejected as the requirement for
pleading as set forth above. Moreover it is important to note that within the same case
there is a significant and specific citation the deserves additional emphasis from that set
forth above as this has been ignored by the Pleadings of the Defendants in this matter:


       In other words, Rule 8(a)(2) still lives. There is no indication the Supreme
       Court intended a return to the more stringent pre-Rule 8 pleading
       requirements. See Iqbal, 129 S.Ct. at 1950 ("Rule 8 marks a notable and
       generous departure from the hyper-technical, code-pleading regime of a
       prior era. . . ."). And in fact, the Supreme Court stated in Swierkiewicz v.
       Sorema N.A., 534 U.S. 506, 514, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), a
       pre-Twombly case, that "[a] requirement of greater specificity for particular
       claims is a result that must be obtained by the process of amending the
       Federal Rules, and not by judicial interpretation." Id. at 515, 122 S.Ct. 992
       (internal quotation marks omitted). Thus, as the Court held in Erickson v.
       Pardus, 551 U.S. 89, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007), which it
       decided a few weeks after Twombly, under Rule 8, "[s]pecific facts are not
       necessary; the statement need only `give the defendant fair notice of what
       the . . . claim is and the grounds upon which it rests.'" Id. at 93, 127 S.Ct.
       2197 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (alteration in
       original)); see also al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir.2009)

                                      Page 10 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 11 of 92




      ("Twombly and Iqbal do not require that the complaint include all facts
      necessary to carry the plaintiff's burden.”).

Id. At 1192.


8.    The simple fact is that the pleading requirements have been met. At this time,
prior to discovery, there is no doubt from the pleadings that the Defendants have been put
on notice what the claims are and the grounds upon which it rests.
9.    Even so, it is important to note that the Plaintiff in this matter has gone well
beyond the general conclusory statements that the Defendant wishes to complain of. The
Khalik case set forth when looking at some additional pleadings that are needed the
following when faced with a situation such as in Khalik:
      While we do not mandate the pleading of any specific facts in particular,
      there are certain details the Plaintiff should know and could properly plead
      to satisfy the plausibility requirement. For instance, Plaintiff should know
      when she requested FMLA leave and for what purpose. She should know
      who she requested leave from and who denied her. She should know
      generally when she complained about not receiving leave and when she was
      terminated. She should know details about how Defendant treated her
      compared to other non-Arabic or non-Muslim employees. She should know
      the reasons Defendant gave her for termination and why in her belief those
      reasons were pretextual. She should know who grabbed her by the arm,
      what the context for that action was, and when it occurred. She should
      know why she believed that action was connected with discriminatory
      animus. She should know who she complained to about the discrimination,
      when she complained, and what the response was. She should know who
      criticized her work, what that criticism was, and how she responded. But in
      fact, Plaintiff offers none of this detail. To be sure, we are not suggesting a
      court necessarily require each of the above facts. But a plaintiff must
      include some further detail for a claim to be plausible. Plaintiff's claims are
      based solely on the fact that she is Muslim and Arab-American, that she
      complained about discrimination, that she complained about the denial of
      FMLA leave, and that Defendant terminated her. Without more, her claims
      are not plausible under the Twombly/Iqbal standard.4




                                      Page 11 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 12 of 92




       Id. At 1194


10.      In this matter the Plaintiff has complained of specific actions such as the
following (again the paragraph numbers below are the same as set forth in the
Complaint):
       17.     That Charles Preston PhD was the direct supervisor of the Plaintiff until
December 31st, 2018 upon his retirement. During the last part of the year of 2018 there
was a change over at the BBMA wherein a new CEO by the name of Peter Siebert was
hired and Rebecca West was named an advocate whose responsibilities were time clock
approvals. The Plaintiff and others at the BBMA were all told she was not a supervisor
and Rebecca West confirmed she was not a supervisor.
       18.     That the BBMA terminated the Plaintiffs’ employment upon allegations
made by Rebecca West, Corey Anco, Nathan Horton, Kelly Jensen and Melissa Hill and
for the claimed reasons set forth in Exhibit 1 hereto.        It stated that there was an
attachment to the Disciplinary Action Form but that was not attached at the time and to
date it is not known what document the Defendant is referencing.
       19.     At the time of the Plaintiff’s termination Rebecca West was represented as
an interim supervisor, however, this was the first, and only time it was relayed.
       21.     The individual who terminated the Plaintiff’s employment was Rebecca
West a temporary acting supervisor who had a known and stated vendetta against the
Plaintiff.
       22.     That it is not believed that the new CEO knew of the personal vendetta
against the Plaintiff at the time.
       23.     That the reasons given to the Plaintiff’s termination were a complete
fabrication. The Plaintiff instead upon information and belief was terminated for the
following reasons:




                                      Page 12 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 13 of 92




               a.     The Plaintiff informed that violations had occurred related to the
handling of artifacts in the Defendant’s possession. This included the Plaintiff notifying
the proper federal agencies related to the incorrect handling of artifacts. Once it was
found out that the Plaintiff had done what she was supposed to do this became a
retaliatory firing.
               b.     The Defendant has a history of both age and gender discrimination.
The Plaintiff while employed experienced both, which shall more fully set forth herein.
               c.     Personal vendetta from the interim supervisor (Rebecca West) of the
Plaintiff which was not disclosed to the newly hired CEO.
       26.     That during her employment a male-employee with less experience
(actually no experience) was hired and promoted above the Plaintiff.
       27.     That it was obvious that the male employee had no experience and did not
do his job correctly. When this was discussed the Plaintiff was retaliated against. This
was due to the Plaintiff being a female.
       28.     Plaintiff has never had poor performance reviews.
       29.     Plaintiff has very little interaction with volunteers as such the reason given
for termination of a complaint being made by a volunteer was shocking to the Plaintiff.
The Plaintiff spoke to the few individuals she does have contact with, and it was learned
that there was no complaint made by a volunteer.
       30.     Plaintiff does not have a lot of interaction with other employees and the
allegation of the Plaintiff spending an exorbitant amount of time while on the clock
chatting/gossiping was also shocking to the Plaintiff. The Plaintiff investigated this and
also found out this was not reported.
       29.     Plaintiff has very little interaction with volunteers as such the reason given
for termination of a complaint being made by a volunteer was shocking to the Plaintiff.
The Plaintiff spoke to the few individuals she does have contact with, and it was learned
that there was no complaint made by a volunteer.


                                        Page 13 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 14 of 92




       30.    Plaintiff does not have a lot of interaction with other employees and the
allegation of the Plaintiff spending an exorbitant amount of time while on the clock
chatting/gossiping was also shocking to the Plaintiff. The Plaintiff investigated this and
also found out this was not reported.
       31.    The Plaintiff has always stayed in her area of work and has performed her
work tremendously throughout her employment at BBMA. The allegation that she had
“contempt” and was not staying in her “lane” of work was inexplicable. This was further
investigated by the Plaintiff and found that the entire allegation came from the interim
supervisor (Rebecca West and the other individuals individually named herein) who do
not like the Plaintiff and who made up the allegation to terminate her.
       32.    Corey Anco was a younger inexperienced male employee who had never
held a position until he was hired by BBMA. Corey Anco’s grief with the Plaintiff stems
from the following:
              a.      Reports were Made about complete ineptitude and lack of care in his
work product.
              b.      Reports were made about his mishandling of artifacts and damaging
sampling techniques which had to be reported to the appropriate federal agencies.
              c.      Reports were made about Corey Anco meeting with a looter at the
Marquette Mammoth Site. When this was discovered it subjected BBMA to possible
federal charges.
              d.      After Corey Anco met with the looter at the Marquette Site he
showed pictures to the Plaintiff of various artifacts. The Plaintiff reported this to Kierson
Crume the Archeologist for the BLM at the Cody Office.
       33.    Melissa Hill is in charge of the Raptor Program. It was previously believed
that Melissa Hill had a good reputation. However, it was learned that once she found an
opportunity to try and terminate the Plaintiff, she engaged in conspiring with the other
named individuals herein to make false allegation against the Plaintiff to have her fired.


                                        Page 14 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 15 of 92




       34.     Nathan Horton was a Co-Worker of the Plaintiff.           The Plaintiff had
previously told Check Preston, PhD and Terry Harley, Director of Human Resources
about being uncomfortable around Nathan Horton because he was aggressive, hostile and
made a hostile work environment. This was all reported and then it was learned that
because of these allegations Nathan Horton conspired with the other named individuals to
make false allegations against the Plaintiff.
       35.     The Plaintiff has never done or taken any action outside her job description.
Rebecca West again made up allegations that were not accurate to state that the Plaintiff
was not acting in a professional manner.
       36.     The Plaintiff has numorous letters of commendation and was never
disciplined until Rebecca West became the interim supervisor.
       37.     The Plaintiff’s concerns have been brought to the supervisors in the chain
of command. Each and every supervisor up to the Director of BBMA has by their actions
or inactions approved or ratified the termination of the Plaintiff.
       41.     That the job performance of the younger male was very substandard and
included the destruction of federally owned material due to inappropriate sampling and
not following policy or protocol.
       42.     That when it was reported by the Plaintiff to the proper federal agencies and
within the BBMA the Plaintiff was retaliated against and terminated.
       43.     The actions of BBMA and the Supervisors constituted a hostile work
environment.
       44.     That the conduct was sufficiently severe that a reasonable person in
Plaintiff’s position would have found the work environment to be hostile.
       45.     That the Plaintiff’s termination letter references not “staying in her lane”
and acting professional. Both of these allegation are related to the Plaintiff’s actions in
making a proper report.




                                       Page 15 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 16 of 92




       46.      That the allegations set forth in paragraphs 33-40 above were reported. The
conduct of an inexperienced younger male who had allowed destructive sampling on
federally owned property was brought to the attention of the Plaintiff’s supervisors.
       47.      That the Employee Handbook outlines both expectations and procedures
and policies.     The Plaintiff has been inn complete compliance with the Employee
Handbook at all times.
       48.      That the Plaintiff was terminated from her employment related to this
retaliation.
       49.      The actions of Management of BBMA in retaliating against the Plaintiff
and in causing termination from employment for engaging in protected activities were
conducted knowing that they violated federal law governing retaliation.
       50.      That BBMA has in the past faced legal action for retaliating against
Plaintiffs in similar circumstances in eluding for retaliating related to sex discrimination,
sexual harassment, age discrimination, reporting missing artifacts, theft and for reporting
proper reporting.
       56.      That upon termination from BBMA it was learned that the Plaintiff’s
character and work were being discussed in a negative way to the other organizations.
       57.      That the Plaintiff was engaged to give discussions and further speak about
research she has done.
       58.      That the Plaintiff learned that Rebecca West and/or other individuals at
BBMA had discussed her termination.
       59.      BBMA along with the individuals identified herein took the Plaintiff’s
photos without her knowledge or permission and posted them publicly around the
museum with warnings that the Plaintiff has been banned from the BBMA property.
11.    Allegations such as those set forth in the forty paragraphs above are in direct
contradiction to the argument made by the Defendant and these paragraphs are in direct
compliance with the pleading requirements herein.


                                       Page 16 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 17 of 92




12.    The argument set forth that Count I of the Plaintiff’s Complaint does not set forth
a plausible claim for relief as argued by the Defendants simply does not hold up and
should be denied.
13.    The Defendants try to argue that the Complaint does not alleged that she is a
member of a protected class (being 40 years or older). Again, this is simply not true. The
Plaintiff has alleged age discrimination.      She is part of a protected class and the
Defendants at least are aware that one must be 40 years or older. While the Complaint
does not specifically state that she is 40 years or older this is not a requirement for
pleading and following the Defendant’s logic it would then not be enough to state that
one is a member of a protected class being female because they have female genitals
which would be a requirement for being female.
14.    The next argument made by the Defendants is related to how a Plaintiff can prove
a violation of Title VII by following the burden-shifting framework of McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L.ed.2d 668 (1973). However,
this does not even apply at this point. The Plaintiff is not required in her initial pleading
to prove the violation. Nor is this appropriate for a Motion to Dismiss. Thankfully, the
Defendants acknowledge this when they state “While the 12(b)(6) standard does not
require that Plaintiff establish a prima facie case in her complaint…” pg. 6 of 26 of
Defendant’s Brief in Support of Motion to Dismiss citing to Morman v. Campbell Cty.
Mem’l Hosp., 632 Fed. App’x 927, 933 (10th Cir. 2015).
15.    The next argument is that the Plaintiff has somehow failed to exhaust her
administrative remedies. The Defendant is confusing the initial filed documents with
what is generated by the EEOC for signature to start the process and have failed to
provide all of the information to this Court for this Court to be able to make a
determination.      In fact, there was 67 pages provided to the EEOC with the initial
complaint. Exhibit “1”. Once this was done the EEOC generates a generic form for the
complainant to sign which is the initial charge. Exhibit “2”.


                                       Page 17 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 18 of 92




16.    The Defendants have failed to engage in discovery at this point and probably are
not aware of the total allegations that were submitted to the EEOC. Interestingly the
Defendants’ allegations that the EEOC was not put on notice of all of the allegations and
therefore the Plaintiff somehow failed to exhaust her administrative remedies is a non-
starter as a copy of the draft complaint was also provided.
17.    The argument presented by the Defendants is premature in nature as they do not
have a copy of the entire file that was presented to the EEOC and in turn, their argument
related to the case law presented by the Defendant is premature as the Courts did not
dismiss based on an EEOC generated charge. It may have been from the original charge
presented by the Plaintiff with all of the information.         The cases cited are all
distinguishable based on this fact. As the Defendants argument they set forth on page 3
of 23 that “[A]” document central to the Plaintiff’s claim and referred to in the complaint
may be considered in resolving a motion to dismiss, at least where the documents
authenticity is not in dispute.” Page 3 of 23 (omitting citations as the Defendants have
already cited to the cases).   The Defendants are correct.      However, where they are
incorrect is stating that the EEOC generated charge to start the case is the relied upon
document by the Plaintiff. The Document relied on by the Plaintiff is that set forth on
Exhibit “1” appended hereto.
18.    The next argument presented by the Defendants is that “To the extent that count I
is asserted against any individual, the claim fails as a matter of law and should be
dismissed as to the individual defendants.” Again, this is premature in nature.        The
Defendants have been put on notice of what the allegations are.           In addition, the
individuals have been identified as follows within the Pleadings (numbers correspond to
the numbered paragraphs of the Complaint):
       8.     The individual Defendants Peter Seibert and Rebecca West are employed
by BBMA and are residents of Wyoming and were at the relevant times, supervisors or
temporary supervisors over the Plaintiff.


                                      Page 18 of 24
        Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 19 of 92




       18.    That the BBMA terminated the Plaintiff’s employment upon allegations
made by Rebecca West, Corey Anco, Nathan Horton, Kelly Jensen and Melissa Hill and
for the claimed reasons set forth in Exhibit 1 hereto.
       19.    At the time of the Plaintiff’s termination Rebecca West was represented as
an interim supervisor, however, this was the first, and only time it was relayed.
       20.    Rebecca West was currently the curator of the Plains Indian Museum and
she would attend meetings as a representative of the curatorial department. She is not the
Executive Director.
       21.    The individual who terminated the Plaintiff’s employment was Rebecca
West a temporary acting supervisor who had a known and stated vendetta against the
Plaintiff.
       32.    Corey Anco was a younger inexperienced male employee who had never
held a position until he was hired by BBMA. Corey Anco’s grief with the Plaintiff stems
from the following:
              a.      Reports were Made about complete ineptitude and lack of care in his
work product.
              b.      Reports were made about his mishandling of artifacts and damaging
sampling techniques which had to be reported to the appropriate federal agencies.
              c.      Reports were made about Corey Anco meeting with a looter at the
Marquette Mammoth Site. When this was discovered it subjected BBMA to possible
federal charges.
              d.      After Corey Anco met with the looter at the Marquette Site he
showed pictures to the Plaintiff of various artifacts. The Plaintiff reported this to Kierson
Crume the Archeologist for the BLM at the Cody Office.
       33.    Melissa Hill is in charge of the Raptor Program. It was previously believed
that Melissa Hill had a good reputation. However, it was learned that once she found an




                                       Page 19 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 20 of 92




opportunity to try and terminate the Plaintiff, she engaged in conspiring with the other
named individuals herein to make false allegation against the Plaintiff to have her fired.
       34.    Nathan Horton was a Co-Worker of the Plaintiff.            The Plaintiff had
previously told Check Preston, PhD and Terry Harley, Director of Human Resources
about being uncomfortable around Nathan Horton because he was aggressive, hostile and
made a hostile work environment. This was all reported and then it was learned that
because of these allegations Nathan Horton conspired with the other named individuals to
make false allegations against the Plaintiff.
19.    This matter goes to the earlier argument of the Defendants and basically what is
being requested is what has already been rejected is that each and every factual allegation
must be pled and the Plaintiff must prove she has a high likelihood of winning to survive
a Motion to Dismiss. This is not the standard no matter how many times the Defendants
attempt to make it the standard.
20.    The arguments set forth above apply to the argument set forth by the Defendants
that Count II does not state a plausible claim for relief and the proceeding nineteen (19)
paragraphs along with all sub-paragraphs and references to the Complaint are
incorporated herein by this reference.
21.    The argument set forth by the Defendants that Count III “Breach of Contract,”
does not state a plausible claim for relief. Is inaccurate for a variety of reasons. To begin
with, the Defendants are correct that “State Law Claims before a federal court on
supplemental jurisdiction are governed by state law.” Time Warner Entm’t Co., L.P. v.
Everest Midwest Licensee, L.L.C., 381 F.3d 1039, 1044 (10th Cir. 2004). Where the
Defendants are incorrect is their analysis and the statement that Exhibits 3 and 4 to the
Complaint do not create an implied employment contract… simply because Counsel for
the Defendant states that they do not. Counsel for the Defendant is not the trier of fact in
this matter. As the Defendants note, in limited circumstances “an employment handbook
or personnel policies, letters of employments, performance evaluations and an employer’s


                                         Page 20 of 24
         Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 21 of 92




course of dealing may supply terms for an implied-if-fact employment contract.” Finch
v. Farmers Co-op. Oil Co. of Sheridan, 2005 WY 41, 109 P.3d 537, 541 (Wyo. 2005).
The Court in this matter must be able to review not only the policies attached to the
Complaint but through the Course of testimony, discovery and depositions the Court must
take into account not only any disclaimer, the policy and procedure handbook along with
personnel policies, letters of employments, performance evaluations and an employer’s
course of dealing as set forth above. Without any additional information the Defendants
are stating that this Court should ignore all other evidence that may be developed and
simply because there is a disclaimer state that nothing could bring the Plaintiff’s
employment into an implied employment contract. This is not what the case law states.
22.      The next argument presented by the Defendants is that the “Defamation of
Character,” does not state a plausible claim for relief.”       The Defendants argument is
basically as follows:
         a.    A Plaintiff must prove special damages to successfully claim defamation.
         b.    The Complaint does not identify who was discussing her “character and
work.”
         c.    The content of those negative discussions or with what “other
organizations” these “negative” discussions were had.
         d.    It claims that Rebecca West “discussed her termination” but gives no
description of what she said or to whom she said it.
         e.    Plaintiff was in fact, terminated; thus, discussing that truth cannot give rise
to a defamation claim.
23.      The Defendants argument again is as set forth above:
In other words, what the Defendant is attempting to do is exactly what was rejected.
They are attempting to basically make the Plaintiff prove that she has a high likelihood of
winning a case which has expressly been rejected as the requirement for pleading as set
forth above.


                                       Page 21 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 22 of 92




       In other words, Rule 8(a)(2) still lives. There is no indication the Supreme
       Court intended a return to the more stringent pre-Rule 8 pleading
       requirements. See Iqbal, 129 S.Ct. at 1950 ("Rule 8 marks a notable and
       generous departure from the hyper-technical, code-pleading regime of a
       prior era. . . ."). And in fact, the Supreme Court stated in Swierkiewicz v.
       Sorema N.A., 534 U.S. 506, 514, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), a
       pre-Twombly case, that "[a] requirement of greater specificity for particular
       claims is a result that must be obtained by the process of amending the
       Federal Rules, and not by judicial interpretation." Id. at 515, 122 S.Ct. 992
       (internal quotation marks omitted). Thus, as the Court held in Erickson v.
       Pardus, 551 U.S. 89, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007), which it
       decided a few weeks after Twombly, under Rule 8, "[s]pecific facts are not
       necessary; the statement need only `give the defendant fair notice of what
       the . . . claim is and the grounds upon which it rests.'" Id. at 93, 127 S.Ct.
       2197 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (alteration in
       original)); see also al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir.2009)
       ("Twombly and Iqbal do not require that the complaint include all facts
       necessary to carry the plaintiff's burden.”).

Id. At 1192.
24.    The next argument is that Count VI, “Intentional Infliction of Emotional Distress,”
does not state a plausible claim for relief.” The argument set forth above in paragraph 23
again applies. The Plaintiff does not have to prove her case in her initial Complaint. The
Plaintiff does not have to plead with specificity each and every allegation. That is simply
not the standard. This is a premature argument and should not be granted as it is not
required for the Plaintiff to set forth each and every allegation in the Complaint and it is
not required for her to prove her damages in the initial Complaint.


       WHEREFORE the Plaintiff requests that this Court deny the Motion to Dismiss
and the Brief in Support of Motion to Dismiss and for such other and further relief as the
Court deems meet and proper in the premises.




                                      Page 22 of 24
       Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 23 of 92




Dated this 29th day of July, 2021.


                                                   APEX Legal, P.C.

                                                   /s/ Christopher J. King
                                                   Christopher J. King
                                                   WSB 7-4532
                                                   PO Box 43
                                                   Cheyenne, WY 82003
                                                   (307) 347-9801
                                                   (307) 333-0285 fax
                                                   chris@wyoattorney.com

                                CERTIFICATE OF SERVICE


I, Christopher J. King, hereby certify that on the 29th day of July, 2021 the foregoing document
was electronically filed with the Clerk of Court using the CM/ECF system and a true and
correct copy of the foregoing document was placed in the U.S. Mail, first-class postage affixed
and addressed as follows:
Amanda F. Esch
And
Catherine M. Young
PO Box 43
Cheyenne, WY 82003

A copy of the document was also emailed to the following email address:
amanda@davisandcannon.com
catherine@davisandcannon.com

/s/ Christopher J. King                      .




                                        Page 23 of 24
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 24 of 92




                                                 Exhibit 1
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 25 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 26 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 27 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 28 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 29 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 30 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 31 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 32 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 33 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 34 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 35 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 36 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 37 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 38 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 39 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 40 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 41 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 42 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 43 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 44 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 45 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 46 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 47 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 48 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 49 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 50 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 51 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 52 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 53 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 54 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 55 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 56 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 57 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 58 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 59 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 60 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 61 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 62 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 63 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 64 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 65 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 66 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 67 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 68 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 69 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 70 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 71 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 72 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 73 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 74 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 75 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 76 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 77 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 78 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 79 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 80 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 81 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 82 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 83 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 84 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 85 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 86 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 87 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 88 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 89 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 90 of 92
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 91 of 92




                                                       Exhibit 2
Case 0:21-cv-00092-NDF Document 11 Filed 07/29/21 Page 92 of 92
